 

FIRST AMENDED AND RESTATED

 

BOARD OF DIRECTORS SERVICES AGREEMENT

 

This First Amended and Restated Board of Directors Services Agreement
(“Agreement”) is entered into effect on January 1, 2016 between Helpful Alliance
Company, a Florida corporation, with principal address at 700 West Hillsboro
Blvd, Suite 1-100, Deerfield Beach, FL 33441 (the “Company), and Earl B.
Hailston, an individual with a principal address at 35015 Sunny Ridge Road,
Round Hill, VA 20141 (the “Director”).

 

WHEREAS, the Company desires to retain the services of Director for the benefit
of the Company and its stockholders; and

 

WHEREAS, Director desires to continue to serve on the Company’s Board of
Directors for the period of time and subject to the terms and conditions set
forth herein;

 

NOW, THEREFORE, for consideration and as set forth herein, the parties hereto
agree as follows:

 

1. Duties. Director agrees to provide services to the Company as a member of the
Board of Directors and devote such time, attention and energies to the affairs
of the Company as necessary to result in the successful business of the Company
and to competently, diligently and effectively discharge all of the duties and
responsibilities associated with the position of the member of the Board of
Directors. Director shall, for so long as he remains a member of the Board of
Directors, but in any case not less than one year from the date hereof, meet
with the Company upon written request, whether in person or via means of
electronic communication, at dates and times mutually agreeable to the Director
and the Company, to discuss any matter involving the Company or its
Subsidiaries, which involves or may involve issues of which Director has
knowledge and cooperate in the review, defense or prosecution of such matters.
Director acknowledges and agrees that the Company may rely upon Director’s
expertise in business administration, marketing or other business disciplines in
which the Director has expertise with respect to the Company’s business
operations, and that such requests may require additional time and efforts in
addition to Director’s customary service as a member of the Board of Directors.
Director will notify the Company promptly if he is subpoenaed or otherwise
served with any legal process in any matter involving the Company or its
subsidiaries. Director will notify the Company if any third party, who is not
representing the Company, contacts or attempts to contact the Director (other
than Director’s own legal counsel and accountant) to obtain information that in
any way relates to the Company or its Subsidiaries, and the Director will not
discuss any of these matters with any such party without first so notifying the
Company and providing the Company with an opportunity to have its attorney
present during any meeting or conversation with any such party.

 

Page 1 of 7

 

 

2. Independent Director. The Director may perform duties under this Agreement at
any place or location as the Director may determine at its sole discretion. The
Director will solely determine the methods, details and means of performing the
duties under this Agreement. The Company shall have the right to identify its
objectives, but shall have no right to, and shall not, control the manner or
determine the method of performing the Director’s duties. The Director shall
perform duties under this Agreement by use of his own tools and
instrumentalities that may be required to perform such duties. No part of
Director’s compensation will be subject to withholding by the Company for the
payment of any social security, federal, state or any other employee payroll
taxes. The Director shall be solely responsible for, and shall file on a timely
basis, all tax returns and payments required to be filed with, or made to, any
federal, state and local tax authority with respect to the performance of duties
and the compensation received under this Agreement. The Company will regularly
report amounts paid to the Director by filing a Form 1099-MISC with the Internal
Revenue Service as required by law. During the Term of this Agreement, the
Director shall not be restricted in any way from participating in any
educational, welfare, social, religious, charitable, civic, investment,
employment or other activities as do not interfere with the business of the
Company. The Director will not be entitled under this Agreement to any of the
benefits that the Company may make available to its employees, including, but
not limited to, group health, life insurance, profit-sharing or retirement
benefits, paid vacation, holidays or sick leave, or workers’ compensation
insurance.

 

3. Compensation. All compensation arrangements that existed between the Company
and the Director in relation to the services on the Board of Directors prior to
execution of this Agreement shall be hereby nulled and void. As compensation for
the services provided under this Agreement, the Company shall pay to Director an
amount equal to Twelve Thousand dollars per year, payable by monthly
installments of $1,000 due as of the 15-th day of each calendar month. Payments
shall be made to Director for as long as Director continues to fulfill his
duties and provide the services set forth above.

 

4. Stock Option. The Company hereby acknowledges it has granted to Director,
prior to this Agreement, the option to exercise the amount of 432,000 shares of
its Series-X common stock priced at $0.11 per share (“Shares”). When the
Director elects to exercise the option, the Director shall notify the Company in
writing of such election by mailing a written notice to the Company (the
“Exercise Notice”). The form of the Exercise Notice is attached to the option
agreement, as applicable. Within ten (10) business days after receipt of the
Exercise Notice, the Company shall mail to the Director all documents normally
required by the Company in connection with the sale of its securities. Within
ten (10) business days after the Director executes all required documents, the
Company shall mail the stock certificates for the Shares to the Director by
certified mail. The Director hereby acknowledges and agrees that the Shares
shall be considered “Restricted Securities”, as defined by the Securities Act of
1933, as amended, and that the Director cannot sell or otherwise transfer the
Shares without registration under applicable state and federal securities laws
or without an exemption therefrom, and is aware that he will be required to bear
the financial risks of the acquisition for an indefinite period of time because,
among other reasons, the Shares will have not been registered with any
regulatory authority. The Director further acknowledges and understands that the
Company is under no obligation to register the Shares on his behalf or to assist
the Director in complying with any exemption from registration under applicable
securities laws.

 

Page 2 of 7

 

 

5. Reimbursement of Expenses. The Company will reimburse the Director for
reasonable out-of-pocket expenses incurred in connection with discharging his
duties as a Board member. Any expenses over $200 shall be pre-approved by the
President of the Company and will be reimbursed subject to receiving reasonable
substantiating documentation relating to such expenses.

 

6. Mutual Non-Disparagement. Director and the Company mutually agree to forbear
from making, causing to be made, publishing, ratifying or endorsing any and all
disparaging remarks, derogatory statements or comments made to any party with
respect to either of them. Further, the parties hereto agree to forbear from
making any public or non-confidential statement with respect to the any claim or
complain against either party without the mutual consent of each of them, to be
given in advance of any such statement.

 

7. Cooperation. In the event of any claim or litigation against the Company
and/or Director based upon any alleged conduct, acts or omissions of Director
during the tenure of Director as an officer of the Company, whether known or
unknown, threatened or not as of the time of this writing, the Company will
cooperate with Director and provide to Director such information and documents
as are necessary and reasonably requested by Director or his counsel, subject to
restrictions imposed by federal or state securities laws or court order or
injunction. The Company shall cooperate in all respects to ensure that Director
has access all available insurance coverage and shall do nothing to damage
Director’s status as an insured, and shall provide all necessary information for
Director to make or tender any claim under applicable coverage.

 

8. Confidentiality. Subject to exceptions mutually agreed upon by the parties to
this Agreement in advance and in writing, the terms and conditions of this
Agreement shall remain confidential and protected from disclosure except as
required by law in connection with any registration or filing, in relation to a
lawful subpoena, or as may be necessary for purposes of disclosure to
accountants, financial advisors or other experts, who shall be made aware of and
agree to be bound by the confidentiality provisions hereof.

 

9. Indemnification. The Company hereby agrees to and shall indemnify the
Director and hold Director harmless from and against any and all claims and
liabilities, in either case, actually and reasonably incurred by the Director or
on Director’s behalf by reason of the Director’s participation on the Company’s
Board of Directors, to the fullest extent permitted by applicable law. The
Company’s indemnification obligations set forth in this Section 9 shall apply in
respect of the Director’s past, present and future service. The Company and the
Director may chose, at any time after the date of this Agreement, enter into a
separate indemnification agreement of a form mutually acceptable to the parties.

 

Page 3 of 7

 

 

For purposes of this Agreement, the meaning of the phrase “to the fullest extent
permitted by applicable law” shall include, but not be limited to:

 

(A) to the fullest extent permitted by any provision of the Florida Business
Corporation Act, or the corresponding provision of any successor statute, and

 

(B) to the fullest extent authorized or permitted by any amendments to or
replacements of the Florida Business Corporation Act adopted after the date of
this Agreement that increase the extent to which a corporation may indemnify its
officers and directors.

 

11. Directors and Officers Insurance. The Company has determined that, in order
to attract and retain qualified individuals for the services on its Board of
Directors, the Company will attempt to obtain and maintain, at its sole expense,
a liability insurance to protect persons serving the Company from certain
liabilities. Although furnishing of such insurance has been a customary and
widespread practice among United States-based corporations and other business
enterprises, the Company believes that, given current market conditions and
trends, such insurance may be available to the Company in the future only at
higher premiums and with exclusions. The Company hereby disclaims, that, as of
the date of this Agreement, it has no such insurance coverage whatsoever.

 

12. Adherence to Inside Information Policies. The Director acknowledges that the
Company and its subsidiaries are currently privately-held companies, which may
seek registration with the U.S. Securities and Exchange Commission and/or may
become publicly-held and, as a result, has or will implement the inside
information policies designed to preclude its and those of its subsidiaries,
from violating the federal securities laws by trading on material, non-public
information or passing such information on to others in breach of any duty owed
to the Company. The Director agrees to abide by the Company’s inside information
policies and, in the future, execute any and all related agreements that will be
distributed by the Company with respect to such policies.

 

13. Conflicts of Interests. During the term of his services as the Company’s
Board Member, the Director shall not, directly or indirectly: (i) participate in
any way other than as representative of the Company in the transactions with any
of the Company’s suppliers or customers, including, without limitation, having a
financial interest in the Company’s suppliers or customers, or making loans to,
or receiving loans from, the Company’s suppliers or customers. Purchases or
sales of the securities of the Company’s suppliers or customers shall not
necessarily constitute a conflict as herein described; (ii) realize a personal
gain or advantage from a transaction in which the Company has an interest or use
information obtained in connection with the Director’s engagement with the
Company for the Director’s personal advantage or gain; and (iii) accept any
offer to serve as an officer, director, partner, or manager with or to be
employed in an insider capacity by, a person or entity which competes with the
Company.

 

14. Termination. The Director understands that any and all deferred and unpaid
Compensation shall be subject to a substantial risk of forfeiture, and agrees to
all risks and uncertainties associated with such deferral.

 

(A) Death or Incapacity. In the event of the death or incapacity (defined below)
of the Director during his services as the Company’s Board Member, this
Agreement shall terminate automatically (“Termination Date”) as of the date of
death, or, in the event of incapacity, upon written notice to the Director;
provided, however, that the Director’s estate or legal representative, as the
case may be, shall be entitled to receive, and the Company shall pay the
Director’s estate or legal representative, as the case may be, (i) any
Compensation earned and Shares vested as stated above, and owing to the Director
through the date of death or incapacity; and (ii) any business expenses which
were properly reimbursable to the Director through the date of death or
incapacity. The Director shall be entitled to no further payment upon such
termination.

 

Page 4 of 7

 

 

For purposes of this Agreement, “Incapacity” shall mean the Director’s inability
to perform his duties and obligations hereunder on account of illness or other
impairment, or absence from the meetings requested by the Company, for thirty
(30) days or such longer period as proscribed by applicable law or determined by
the Board.

 

(B) Voluntary Termination. Either party shall have the right to terminate this
Agreement at any time for any reason or no reason upon thirty (30) days prior
written notice to the other party, and this Agreement shall terminate upon
conclusion of the 30-day notice (“Termination Date”).

 

In the event this Agreement is voluntarily terminated pursuant by the Company,
the Director shall be entitled to receive, and the Company shall (i) pay the
Director any accrued and unpaid Compensation as set out above, and (ii) issue
any Shares vested on or before the Termination Date as set out above in this
Agreement. The Director shall be entitled to no further payment upon such
termination.

 

Notwithstanding the foregoing, if the Director provides the Company with written
notice of voluntary termination, the Director shall receive (i) any accrued and
unpaid Compensation as set out above, and (ii) no Shares. The Director shall be
entitled to no further payment upon such termination.

 

(C) Termination by Expiration of Term. In the event of expiration of the term,
this Agreement shall terminate automatically on December 31, 2016 (“Termination
Date”). The Director shall be entitled to receive, and the Company shall (i) pay
the Director any accrued and unpaid Compensation as set out above, and (ii)
issue any Shares vested on or before the Termination Date as set out above in
this Agreement, and (iii) pay the Director any business expenses which were
properly reimbursable to the Director through the Termination Date. The Director
shall be entitled to no further payment upon such termination.

 

15. Unfunded Agreement. The obligations of the Company under this Agreement
shall be paid from the general assets of the Company not from any particular
fund. The Director shall have the status of a general unsecured creditor of the
Company, and the Agreement constitutes a mere promise by the Company to make
benefit payments in the future. Nothing contained in this Agreement shall be
interpreted to grant to the Director or any Beneficiary, any right, title or
interest in any property of the Company or its shareholders.

 

Page 5 of 7

 

 

16. Entire Agreement. This Agreement contains the entire understanding and
agreement of the parties relating to the subject matter hereof and supersedes
all prior and/or contemporaneous understandings and agreements of any kind and
nature (whether written or oral) among the parties with respect to such subject
matter, all of which are merged herein. This Agreement may not be modified,
amended, altered or supplemented, except by a written agreement executed by each
of the parties hereto.

 

17. Waiver. Any waiver by a party hereto of any breach of or failure to comply
with any provision or condition of this Agreement by any other party hereto
shall not be construed as, or constitute, a continuing waiver of such provision
or condition, or a waiver of any other breach of, or failure to comply with, any
other provision or condition of this Agreement, any such waiver to be limited to
the specific matter and instance for which it is given. No waiver of any such
breach or failure or of any provision or condition of this Agreement shall be
effective unless in a written instrument signed by the party granting the waiver
and delivered to the other party hereto in the manner provided for hereunder. No
failure or delay by any party to enforce or exercise its rights hereunder shall
be deemed a waiver hereof, nor shall any single or partial exercise of any such
right or any abandonment or discontinuance of steps to enforce such rights,
preclude any other or further exercise thereof or the exercise of any other
right.

 

18. Attorney’s Fees. In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to a
reasonable attorney’s fee, costs and expenses.

 

Page 6 of 7

 

 

19. Notices. All notices, demands, consents, requests, instructions and other
communications will be sent to the addresses set forth in the preamble to this
Agreement or to such other address as any party may specify by written notice
given to the other party. All such notices, demands, consents, requests,
instructions and other communications to be given or delivered under this
Agreement, or in connection with the transactions contemplated hereby, shall be
in writing and shall be deemed to be delivered and received by the intended
recipient as follows: (i) if personally delivered, on the business day of such
delivery (as evidenced by the receipt of the personal delivery service), (ii) if
mailed certified or registered mail return receipt requested, four (4) business
days after being mailed, (iii) if delivered by overnight courier (with all
charges having been prepaid), on the business day of such delivery (as evidenced
by the receipt of the overnight courier service of recognized standing), or (iv)
if delivered by facsimile transmission or email, on the business day of such
delivery if sent by 5:00 p.m. in the time zone of the recipient, or if sent
after that time, on the next succeeding business day (as evidenced by the
printed confirmation of delivery generated by the sending party’s facsimile
machine or email). If any notice, demand, consent, request, instruction or other
communication cannot be delivered because of a changed address of which no
notice was given, or the refusal to accept same, the notice, demand, consent,
request, instruction or other communication shall be deemed received on the
second business day the notice is sent (as evidenced by a sworn affidavit of the
sender and related evidence).

 

20. Governing Law. This Agreement shall be governed by the law of the State of
Florida. In the event of any dispute regarding the performance or terms hereof,
the prevailing party in any litigation shall be entitled to an award of
reasonable attorneys’ fees and costs of suit, together with any other relief
awarded hereunder or in accordance with governing law.

 

IN WITNESS WHEREOF, the parties hereto enter into this Agreement as of the date
first set forth above.

 

THE COMPANY:   DIRECTOR:        /s/ Sergey Gurin    /s/ Earl Hailston Sergey V.
Gurin, Interim CFO   Earl B. Hailston

 

Page 7 of 7

 

 

